STONE, C. J.,
dissenting. — I can not agree that in passing on the issue of tender, the law casts on him who pleads such defense the duty and burden of proving that he has at all times kept on hand the amount of money he claims to have tendered; and that failing to do so, the plea is not made good. I think, the sounder and better rule is, that if the tender is made, sufficient in amount, and when the tender is pleaded the money is produced and deposited in court, this is all the defendant need do, unless by a further act of the creditor he has been put in default. The person to whom a sufficient tender has been made and refused by him, may destroy the effect of such tender, by subsequently demanding the money tendered. If on such subsequent demand the debtor fails to pay the money, he thereby loses all benefit the tender had secured to him. He must have the money ready to pay token called on, and must pay it if called on. This is what I understand to be the proper meaning and extent of the maxim that the tender must be kept good. He must have the money when needed and called for. He need not have it between the time of the tender *591and the filing of the plea, unless it is called for. The law should not require a useless thing.
There are authorities both ways on this question. I think the sounder and more reasonable theory — the one which will secure a mutually just administration of the law — is the one I have sketched. In Curtis v. Greenbanks, 24 Vt. 536, the principle is thus stated: “The person tendering is at liberty to use it [the money tendered] as his own. All he is under obligation to do, is to be ready at all times to pay the debt in currency when requested.” To the same effect are Colby v. Stevens, 38 N. H. 191; Mich. Cen. R. R. Co. v. Dunham, 30 Mich. 128; 7 Wait’s Act. & Def., 592. There is, to my mind, a sound, logical reason for this. The tender does not change the ownership of the money. It remains the property of the tenderer until accepted, or agreed to be accepted, or until it is deposited in court with the plea, when it passes into the custody of the court. He remains liable for its safe preservation. To me it is illogical to hóld that one who is, in every sense, the owner of money, may not use and utilize it, provided he thereby impairs the legal rights of no other person.